


110 HR 4047 IH: Private Sector Whistleblower

U.S. House of Representatives
2007-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4047
		IN THE HOUSE OF REPRESENTATIVES
		
			November 1, 2007
			Ms. Woolsey (for
			 herself, Mr. George Miller of
			 California, Mr. Kildee,
			 Mr. Payne,
			 Mr. Andrews,
			 Mrs. McCarthy of New York,
			 Mr. Kucinich,
			 Mr. Bishop of New York,
			 Mr. Hare, Ms. Shea-Porter, Mr.
			 Grijalva, Mr. Markey,
			 Mr. Tierney, and
			 Ms. Linda T. Sánchez of California)
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To streamline the administration of whistleblower
		  protections for private sector employees.
	
	
		1.Short titleThis Act may be cited as the
			 Private Sector Whistleblower
			 Protection Streamlining Act of 2007.
		IPrivate Sector
			 Employment Whistleblower Protections
			101.DefinitionsAs used in this title, the following
			 definitions apply:
				(1)Applicable
			 lawThe term applicable
			 law means any Federal law, rule, or regulation, or a law, rule or
			 regulation of a State or political subdivision of a State implementing any
			 Federal law, rule or regulation, relating to—
					(A)health and health
			 care;
					(B)environmental
			 protection;
					(C)food and drug
			 safety;
					(D)transportation
			 safety;
					(E)working conditions
			 and benefits;
					(F)building and
			 construction-related requirements, including safety requirements and structural
			 and engineering standards;
					(G)energy, homeland,
			 and community security, including facility safety;
					(H)financial
			 transactions or reporting requirements, including banking, insurance, and
			 securities laws; and
					(I)consumer
			 protection.
					(2)Clear and
			 convincing evidenceThe term clear and convincing
			 evidence means evidence indicating that the matter to be proved is
			 highly probable or reasonably certain.
				(3)Contributing
			 factorThe term
			 contributing factor means any factor which, alone or in
			 combination with other factors, affects in any way the outcome of the
			 decision.
				(4)EmployeeThe term employee means any
			 person receiving compensation from or acting on behalf of an employer, being
			 considered for employment by the employer, or previously employed by an
			 employer, including any working as an associate, person employed on a temporary
			 or part-time basis, or employed by a contractor or subcontractor of an
			 employer.
				(5)EmployerThe term employer means any
			 person (including one or more individuals, partnerships, associations,
			 corporations, legal representatives, mutual companies, joint-stock companies,
			 trusts, unincorporated organizations, nongovernmental organizations, or
			 trustees) engaged in profit or nonprofit business affecting commerce, including
			 any subsidiaries, affiliates, or the foreign operations of any business that
			 are subject to applicable law, any entity of a State government or political
			 subdivision of a State, or any nongovernmental organization, and any contractor
			 or subcontractor of another employer.
				(6)ManagerThe term manager means any
			 person who has direct, implied, or apparent authority over the work performance
			 of a whistleblower, directly or indirectly through subordinates, or a person
			 who has the direct, implied, or apparent authority to recommend or to take
			 corrective action regarding the activities or policies of the employer or to
			 remedy a violation of an applicable law.
				(7)MediaThe
			 term media includes a member of the print, radio, television, or
			 internet media.
				(8)Protected
			 informationThe term protected information means any
			 information that a whistleblower reasonably believes evidences—
					(A)a violation or the intent to commit a
			 violation, by the employer or a subsidiary or business affiliate of the
			 employer, of an applicable law;
					(B)a hazard or potential danger to the health
			 or safety of any employee or to the public, including any injury or illness;
			 or
					(C)fraud on the part of the employer or a
			 business affiliate or subsidiary of the employer in connection with the
			 implementation of or compliance with an applicable law or a standard of
			 practice established by a professional standards setting body.
					(9)Public
			 bodyThe term public
			 body means Congress, any State legislature or popularly elected local
			 government body, any Federal, State or local regulatory, administrative, or
			 public agency, authority, or instrumentality or combination thereof, any
			 Federal, State, or local law enforcement agency, prosecutorial office, or
			 police or peace officer, any Federal, State or local court or other
			 adjudicative body, or any division, board, bureau, office, committee, or
			 commission of any such public bodies, or any organization or credentialing body
			 that establishes or enforces standards of professional conduct.
				(10)Responsible
			 partyThe term
			 responsible party means any employer, any professional membership
			 organization, including a certification, disciplinary, or other professional
			 body, and any agency or licensee of the Federal government, and includes a
			 person acting directly or indirectly in the interest of another responsible
			 party.
				(11)Reasonably
			 believesThe term
			 reasonably believes, with respect to information that may be
			 protected information, means that a disinterested observer with a similar level
			 of education, skill and experience and with knowledge of the essential facts
			 known to or readily ascertained by the whistleblower could conclude that such
			 information is protected information, and the determination of reasonable
			 belief in this context is a subjective standard which is a question of
			 fact.
				(12)SecretaryThe
			 term Secretary means the Secretary of Labor.
				(13)Unfavorable
			 personnel actionThe term
			 unfavorable personnel action means any action or inaction, whether
			 taken, recommended, or threatened, directly or indirectly unfavorable to the
			 whistleblower, or family member of the whistleblower, by any responsible party,
			 including current employer of the whistleblower, including termination,
			 performance appraisal or action, discipline, reduction in pay or benefits,
			 transfer, reassignment, demotion, withholding of training or other advancement
			 opportunities, removal of resources, the denial, suspension, or revocation of a
			 security clearance, investigation, peer review, law enforcement referral, or
			 prosecution, filing criminal or civil charges, change in seniority rights,
			 denial of advancement, denial of contract, revocation of security credentials,
			 blacklisting, listing on a practitioner databank, violence or other physical
			 action, any other discrimination or other action that negatively affects the
			 terms or conditions, or privileges of employment of such whistleblower, or any
			 other conduct that would dissuade a reasonable person from engaging in
			 activities protected by this title.
				(14)WhistleblowerThe term whistleblower
			 includes an employee, independent contractor, or any member or staff of a
			 professional membership organization or other professional body, including
			 professionals with institutional privileges or appointments to an organization,
			 who engages in the protected activity described in section 102(a).
				102.Protection
			 against retaliation or discrimination against whistleblowers
				(a)In
			 generalNotwithstanding the
			 requirements of any other law, no responsible party shall take any unfavorable
			 personnel action against a whistleblower if such action is due, in whole or in
			 part, to any lawful act done, perceived to have been done, or intended to be
			 done by the whistleblower to—
					(1)communicate or disclose, without
			 restriction as to place, form, motive, context, forum, or prior disclosure,
			 including disclosure in the ordinary course of the whistleblower’s duties, to a
			 manager, public body, or the media, or to the public, any protected
			 information, where disclosure is not prohibited by law or because such
			 information is classified, in which case the information may be disclosed to an
			 official eligible by law to receive such information and designated by the
			 employer, or to a relevant regulatory authority, law enforcement agency or
			 Inspector General;
					(2)take action to initiate, testify,
			 cooperate, or otherwise assist or participate in an investigation or proceeding
			 by a public body, or any proceeding authorized by applicable law, or take
			 action indicating that the whistleblower is about to testify, cooperate, or
			 otherwise assist such an investigation or proceeding;
					(3)object to or refuse to participate in any
			 activity, policy, practice, or assigned task which the whistleblower reasonably
			 believes is in violation of an applicable law or endangers the safety or health
			 or the whistleblower or others;
					(4)inform or discuss with co-workers of the
			 whistleblower, experts or corroborating witnesses, a representative of the
			 whistleblower, a safety and health or similar workplace committee, or a family
			 member of the whistleblower, any protected information, where disclosure is not
			 prohibited by law or because it is classified; or
					(5)otherwise avail himself or herself of the
			 rights set forth in this title or other applicable law, or assist another
			 whistleblower in asserting the rights available under this title.
					(b)Broad
			 constructionIt is the sense
			 of Congress that the provisions of this section and section 101 shall be
			 construed broadly to maximize the Act’s remedial objectives and for the benefit
			 of the public.
				103.Enforcement
				(a)Complaint; right
			 of action
					(1)In
			 generalA whistleblower who
			 believes that he or she has been discharged or otherwise discriminated against
			 by any responsible party in violation of section 102(a) may seek the relief
			 described in this section, either by—
						(A)filing a complaint
			 with the Secretary as described in subsection (b); or
						(B)bringing an action
			 at law or equity in the appropriate district court of the United States as
			 described in subsection (c).
						Except as
			 provided in subsection (b)(11), a whistleblower, having filed a complaint under
			 subparagraph (A), may not bring an action under subparagraph (B).(2)Statute of
			 limitationsA whistleblower
			 may take either action permitted by the preceding paragraph not later than 1
			 year after the later of—
						(A)the date on which
			 such violation occurs; or
						(B)the date on which the whistleblower knows
			 or should reasonably have known that such violation occurred.
						For purposes
			 of this paragraph, a violation shall be considered to have occurred on the last
			 date on which such violation continues.(b)Department of
			 Labor complaint procedure
					(1)Notification of
			 public bodyUpon receipt of a
			 complaint under this section, the Secretary shall provide prompt notice to the
			 appropriate public body of any protected information referenced in the
			 complaint of a violation of section 102(a). The public body’s determination on
			 whether or not a violation has occurred, nor its action or inaction, shall not
			 be considered by the Secretary.
					(2)Election of
			 procedure; exclusion
						(A)Election of
			 procedureUpon receipt of a complaint under this section, the
			 Secretary shall inform the complainant (or any legal counsel retained by
			 complainant) of any program for administering whistleblower complaints
			 described in section 202 that may be applicable to the complainant’s situation,
			 and obtain the complainant’s consent as to the program under which the
			 complainant wishes to proceed. No action may proceed unless a complainant with
			 such an election makes it, and such an election is binding. If the complaint is
			 to be processed under this title, the Secretary shall provide written notice to
			 the responsible party named in the complaint of the filing of the complaint,
			 the substance of the evidence supporting the complaint, and of the
			 opportunities that will be afforded to such responsible party under this
			 subsection.
						(B)ExclusionNo complaint by a government employee that
			 is within the scope of the Whistleblower Protection Act (5 U.S.C. 1201 note)
			 shall be considered under the provisions of this title, provided, however, that
			 this exclusion does not diminish any rights a whistleblower may have under any
			 program for administering whistleblower complaints described in section 202.
						(3)Decision to
			 investigate or dismiss complaintThe Secretary shall, based on the criteria
			 set forth in paragraph (d)(1), either—
						(A)make a decision to
			 investigate the complaint under paragraph (5); or
						(B)make a final
			 decision to dismiss the complaint.
						(4)Temporary relief
			 during investigationIf the complaint is not dismissed under
			 paragraph (3), the Secretary shall, upon request, issue a preliminary order
			 providing for temporary reinstatement of the complainant while the Secretary is
			 conducting an investigation pursuant to paragraph (5). If a hearing is not
			 requested as provided for in paragraph (7), such preliminary order shall be
			 deemed a final order that is not subject to judicial review.
					(5)InvestigationThe Secretary shall investigate any
			 complaint not dismissed under paragraph (3). The Secretary shall afford the
			 responsible party named in the complaint an opportunity to submit to the
			 Secretary a written response to the complaint and to meet with a representative
			 of the Secretary to present statements from witnesses. The complainant shall be
			 provided an opportunity to meet with a representative of the Secretary and
			 rebut any statements provided to the Secretary by the responsible party named
			 in the complaint. In conducting such investigation, the Secretary may issue
			 subpoenas requiring the deposition of or the attendance and testimony of
			 witnesses and the production of any evidence, including any books, papers, or
			 documents, relating to the matter under investigation. The Secretary shall
			 complete the investigation and issue a decision in accordance with the criteria
			 set forth in subsection (d)(2) not later than 30 days after the date of receipt
			 of a complaint. The Secretary shall notify, in writing, the complainant and the
			 responsible party named in the complaint of the Secretary’s findings.
					(6)Preliminary order
			 following investigationIf the Secretary finds that a violation
			 of section 102(a) has occurred, the Secretary shall issue a preliminary order
			 providing the relief prescribed by paragraph (10). If a hearing is not timely
			 requested as provided for in paragraph (7), such preliminary order shall be
			 deemed a final order of the Secretary that is not subject to judicial
			 review.
					(7)Hearing
						(A)Request for
			 hearingThe complainant or
			 responsible party alleged to have committed a violation of section 102(a) may
			 request a hearing on the record before an administrative law judge—
							(i)if
			 the complainant or the responsible party alleged to have committed a violation
			 of section 102(a) objects to a preliminary order of temporary reinstatement or
			 preliminary order for relief and files such objections and request for a
			 hearing not later than 30 days after receiving notification of such preliminary
			 order; or
							(ii)if the Secretary has not issued a decision
			 under paragraph (5) within 30 days of the receipt of the complaint.
							The
			 filing of objections under clause (i) shall not operate to stay any
			 reinstatement remedy contained in a preliminary order issued pursuant to either
			 paragraph (4) or paragraph (6).(B)ProceduresSuch
			 hearing request shall be granted, and shall be conducted expeditiously and in
			 accordance with the Federal Rules of Civil Procedure. In conducting such
			 proceeding, the Secretary may issue subpoenas requiring the deposition of or
			 the attendance and testimony of witnesses and the production of any evidence,
			 including any books, papers, or documents, relating to the matter under
			 consideration. A decision issued in accordance with the criteria set forth in
			 subsection (d)(2), shall be issued not later than 90 days after the date on
			 which a hearing was requested under this paragraph. The parties and the
			 Secretary shall promptly be notified of the decision. If the administrative law
			 judge find that a violation of section 102(a) has occurred, the judge shall
			 issue a preliminary order providing the relief prescribed by paragraph (10). If
			 review under paragraph (8) is not timely requested, such preliminary order
			 shall be deemed a final order of the Secretary that is not subject to judicial
			 review.
						(8)Further
			 administrative reviewNot later than 10 days after the date of
			 notification of a decision by an administrative law judge under paragraph (7),
			 the complainant or the responsible party alleged to have committed a violation
			 of section 102(a) may file objections to specified portions thereof and request
			 a further review by the Secretary. The Secretary shall have discretion as to
			 whether to grant such a review and shall be limited to determining whether the
			 decision of the administrative law judge was based upon substantial evidence.
			 If review is granted, the decision of the administrative law judge shall be
			 stayed pending the completion of further review, except for any order of
			 reinstatement which shall be stayed only upon motion. The final decision and
			 order of the Secretary shall be issued not later than 30 days after the
			 administrative law judge issues a decision. If judicial review under paragraph
			 (11) is not timely requested, such preliminary order shall be deemed a final
			 order of the Secretary that is not subject to judicial review.
					(9)SettlementAt any time before issuance of a final
			 order, a proceeding under this subsection may be terminated on the basis of a
			 settlement agreement entered into by the Secretary, or administrative law judge
			 conducting a hearing, the complainant, and the responsible party alleged to
			 have committed the violation. The Secretary or administrative law judge
			 conducting a hearing may not accept any settlement that contains conditions
			 that are contrary to the public policy of this title, including any
			 restrictions or activity protected by this Act, and the right to seek future
			 employment without discrimination prohibited by this Act.
					(10)RemedyIf,
			 in response to a complaint filed under subsection (a)(1), the Secretary of
			 Labor determines that a violation of
			 section 102(a) has occurred, the Secretary
			 shall order the responsible party who committed such violation to—
						(A)take affirmative
			 action to abate the violation;
						(B)reinstate the complainant to his or her
			 former position and with the same seniority status together with the
			 compensation (including back pay and interest) and restore the terms, rights,
			 conditions, and privileges associated with his or her employment, and provide
			 preference to the complainant to transfer to any available position that
			 provides equivalent or better compensation, terms, conditions and privileges of
			 employment for which the complainant is qualified;
						(C)provide compensatory damages and
			 consequential damages to the complainant, including relief for emotional
			 distress and harm to reputation, and may include punitive damages;
						(D)expunge all warnings, reprimands or
			 derogatory references that have been placed in paper or electronic records or
			 databases of any type relating to the actions by the complainant that gave rise
			 to the unfavorable personnel action, and, at the complainant’s direction, send
			 a copy of the decision on the complaint to any person whom the complainant
			 reasonably believes may have received such unfavorable information; and
						(E)post appropriate
			 public notice of the violation.
						If such an
			 order is issued under this paragraph, the Secretary, at the request of the
			 complainant, shall assess against the responsible party against whom the order
			 is issued a sum equal to the aggregate amount of all costs and expenses
			 (including attorneys’ and expert witness fees) reasonably incurred, as
			 determined by the Secretary, by the complainant for, or in connection with, the
			 bringing the complaint upon which the order was issued.(11)Inaction by the
			 SecretaryNotwithstanding
			 subsection (a), if the Secretary has not issued a final decision within 180
			 days of the filing of the complaint, the complainant may bring an action at law
			 or equity for de novo review in the appropriate district court of the United
			 States, as described in subsection (c), which shall have jurisdiction over such
			 an action without regard to the amount in controversy, and which action shall,
			 at the request of either party to such action, be tried by the court with a
			 jury.
					(12)Judicial
			 Review
						(A)Appeal to court
			 of appealsAny complainant or responsible party adversely
			 affected or aggrieved by a final order issued under this subsection for which
			 review is available, may obtain review of the order in the United States Court
			 of Appeals for the circuit in which the violation, with respect to which the
			 order was issued, allegedly occurred or the circuit in which the complainant
			 resided on the date of such violation. The petition for review must be filed
			 not later than 60 days after the date the final order of the Secretary was
			 received. Review shall conform to chapter 7 of title 5, United States Code. The
			 commencement of proceedings under this subparagraph shall not, unless ordered
			 by the court, operate as a stay of the order.
						(B)Limitation on
			 collateral attackAn order of the Secretary with respect to which
			 review could have been obtained under
			 subparagraph (A) shall not be subject
			 to judicial review in any criminal or other civil proceeding.
						(13)Enforcement of
			 orderWhenever any
			 responsible party has failed to comply with a final order issued under this
			 subsection, including a final order for temporary relief, the Secretary or the
			 complainant on whose behalf the order was issued may file a civil action in the
			 United States district court for the district in which the violation was found
			 to occur to enforce such order. If both the Secretary and the person on whose
			 behalf the order was issued file such an action for enforcement, the action of
			 the Secretary shall take precedence. In actions brought under this paragraph,
			 the district courts shall have jurisdiction to grant all appropriate relief
			 including, injunctive relief, compensatory damages, and reasonable attorneys
			 and expert witness fees. In addition to enforcing the order, the court shall
			 assess a penalty of not greater than $10,000 a month against any person who
			 fails to comply with a final order issued under this subsection, which shall be
			 awarded to the party seeking enforcement.
					(c)District court
			 procedure
					(1)NotificationUpon receipt of a complaint brought under
			 subsection (a)(1)(B) or (b)(11), the court shall provide prompt notice to the
			 appropriate public body of any protected information referenced in the
			 complaint of a violation of section 102(a), but the public body shall have no
			 standing to participate in any way in the proceeding nor shall its failure to
			 take action be considered by the court.
					(2)Summary
			 judgmentThe Court shall summarily dismiss a complaint filed
			 under this title based upon the criteria set forth in paragraph (d)(1).
					(3)Temporary
			 reliefIf the complaint is not dismissed by summary judgment, the
			 court shall, upon request, issue a preliminary order providing for temporary
			 reinstatement of the complainant.
					(4)DecisionThe
			 complainant in a case brought under subsection (a)(1)(B) or (b)(11) shall be
			 entitled to a trial by jury. The jury or the court shall determine whether a
			 violation of section 102(a) has occurred based upon the criteria set forth in
			 paragraph (d)(2).
					(5)ReliefThe Court shall have jurisdiction to grant
			 all appropriate relief to a whistleblower available by law or equity,
			 including, injunctive relief, compensatory and consequential damages, punitive
			 damages, reasonable attorneys and expert witness fees, and court costs.
					(d)Criteria for
			 dismissal and for decision
					(1)DismissalThe Secretary, administrative law judge, or
			 the court shall dismiss a complaint filed under this section unless the
			 complainant makes a prima facie showing that any behavior described in
			 paragraphs (1) through (5) of section 102(a) was a contributing factor in the
			 unfavorable personnel action alleged in the complaint. The complainant will be
			 considered to have made such a showing if the complaint, on its face,
			 supplemented as appropriate through interviews, depositions, or affidavit of
			 the complainant, alleges the existence of facts and either direct or
			 circumstantial evidence to meet the required showing.
					(2)DecisionThe
			 Secretary, administrative law judge, or a court may determine that a violation
			 of section 102(a) has occurred only if the complainant demonstrates that any
			 behavior described in paragraphs (1) through (5) of section 102(a) was a
			 contributing factor in the unfavorable personnel action alleged in the
			 complaint. Relief may not be ordered if the responsible party demonstrates by
			 clear and convincing evidence that the responsible party would have taken the
			 same unfavorable personnel action in the absence of the behavior described in
			 paragraphs (1) through (5) of section 102(a).
					104.Restrictions on
			 whistleblowing prohibited; confidentiality of whistleblower
				(a)Restrictions on
			 reporting prohibited; invalid contract clausesNo responsible party shall by contract,
			 policy, or procedure prohibit or restrict any person from engaging in any
			 action for which a protection against discrimination or retaliation is provided
			 under section 102. Any clause or provision of any
			 contract for employment or contract with an independent contractor for the
			 provision of services which purports to limit or restrain an individual from
			 engaging in any of the actions described in paragraphs (1) through (5) of
			 section 3(a) as a condition of employment or
			 a condition of the contract, whether in force before, on, or after the date of
			 enactment of this title, shall be invalid and void as violative of public
			 policy as established by this title.
				(b)Restrictions on
			 relief provided under this Act prohibited; invalid arbitration clauses
					(1)Protection of
			 procedural rightsNotwithstanding any other provision of law, any
			 clause of any agreement between an responsible party and a whistleblower that
			 requires arbitration of a claim arising under this title, whether in force
			 before, on or after the date of enactment of this Act, shall not be
			 enforceable.
					(2)Exceptions
						(A)Waiver or consent
			 after claim arisesParagraph (1) shall not apply with respect to
			 any claim if, after such claim arises, the parties involved voluntarily consent
			 to submit such claim to arbitration.
						(B)Collective
			 bargaining agreementsParagraph (1) shall not preclude the
			 enforcement of any of the rights or terms of a valid collective bargaining
			 agreement.
						(c)ConfidentialityThe identity or identifying information of
			 a whistleblower who complains or discloses information as described in
			 section 102(a) to a public body shall remain
			 confidential and shall not be disclosed by any person except—
					(1)upon the knowing
			 written consent of the whistleblower;
					(2)in the case in
			 which there is imminent danger to health or public safety or an imminent
			 violation of criminal law; or
					(3)as
			 otherwise required by law.
					An employee
			 of a public body shall provide reasonable advance notice to the affected
			 employee if disclosure of that person's identity or identifying information is
			 to occur. An employee of a public body who discloses the identity of a
			 whistleblower in violation of this subsection shall be considered to be acting
			 outside such employee’s official duties.105.Nonpreemption
				(a)Effect on other
			 lawsNothing in this title
			 shall be construed to preempt any law, rule, or regulation of a State or
			 political subdivision of a State and nothing in this title shall be construed
			 or interpreted to impair or diminish in any way the authority of any State to
			 enact and enforce any law which provides equivalent or greater protections for
			 whistleblowers covered under this title.
				(b)Rights retained
			 by whistleblowersExcept as
			 provided in section 103(b)(2)(A), nothing in this title shall be construed to
			 diminish the rights, privileges, or remedies of any whistleblower under any
			 Federal or State law, or under any collective bargaining agreement.
				106.Effective date
			 and rulesThis title shall
			 take effect on the date of enactment of this Act, and the procedures described
			 in section 103 shall apply to complaints and actions filed under this title
			 after such date of enactment. The Secretary shall establish interim final rules
			 to implement this title within 60 days of such date of enactment. The time
			 periods for processing complaints shall start once such interim rules are in
			 effect.
			IIWhistleblower
			 Protection Office
			201.Establishment
				(a)Establishment
			 and purposeThere is
			 established within the Employment Standards Administration of the Department of
			 Labor the Whistleblower Protection Office, in the title referred to as
			 the Office, to administer the duties of the Secretary under
			 title I and any duties assigned to the Secretary under the provisions of law
			 referred to by section 202, other than duties involving hearings and subsequent
			 review and legal representation which may be assigned to other offices and
			 agencies within the Department of Labor.
				(b)AdministratorThe Whistleblower Protection Office shall
			 be under the direction of an Administrator of Whistleblower Protection,
			 referred to in this title as the Administrator, who shall be
			 appointed by the President with the advice and consent of the Senate.
				(c)Appointment of
			 Personnel
					(1)Appointment and
			 compensationThe Administrator may, subject to the civil service
			 laws, appoint such employees as the Administrator considers necessary to carry
			 out the functions and duties of the Office, and shall fix their compensation in
			 accordance with the provisions of chapter 51 and subchapter III of chapter 53
			 of title 5, United States Code.
					(d)Transfer of
			 personnel; budget
					(1)In
			 generalBeginning not later than the effective date of this
			 title, the functions of the Secretary under any of the provisions of law
			 referred to in section 202 shall be carried out by the Administrator.
					(2)Budgets,
			 personnel, etcAll unexpended balances of appropriations,
			 personnel, property, records, obligations, and commitments which are used
			 primarily with respect to any functions transferred under the provisions of
			 paragraph (1) to the Administrator shall be transferred to the Office, as
			 appropriate. The transfer of personnel pursuant to this paragraph shall be
			 without reduction in classification or compensation for 1 year after such
			 transfer, except that the Administrator shall have full authority to assign
			 personnel during such 1-year period in order to efficiently carry out functions
			 transferred to the Administrator under this title.
					(3)ContinuationAll orders, decisions, determinations,
			 rules, and regulations, (A) which have been issued, made, granted, or allowed
			 to become effective in the exercise of functions which are transferred under
			 this subsection; and (B) which are in effect at the time this section takes
			 effect, shall continue in effect according to their terms until modified,
			 terminated, superseded, set aside, revoked, or repealed by the Secretary, the
			 Administrator, or other authorized officials, by any court of competent
			 jurisdiction, or by operation of law. The provisions of this subsection shall
			 not affect any proceedings pending at the time this title takes effect. The
			 provisions of this section shall not affect suits commenced prior to the date
			 this section takes effect and in all such suits proceedings shall be had,
			 appeals taken, and judgments rendered, in the same manner and effect as if this
			 section had not been enacted.
					(e)Principal
			 officeThe principal location
			 of the Office shall be in the District of Columbia, but the Administrator or a
			 duly authorized representative may exercise any or all of the Administrator’s
			 powers in any place.
				202.Other private
			 sector whistleblower protectionsNotwithstanding any other provision of law,
			 the following provisions of law shall, after the effective date of this title,
			 be administered in accordance with this title:
				(1)Sections 20209, 31105, 42121, and 60129 of
			 title 49, United States Code.
				(2)Section 211 of the
			 Asbestos Hazard Emergency Response Act of 1986 (15 U.S.C. 2651).
				(3)Section 7 of the
			 International Safe Container Act (46 App. U.S.C. 1506).
				(4)Section 1450 of
			 the Safety Drinking Water Act of 1974 (42 U.S.C. 300j–9i).
				(5)Section 507 of the
			 Federal Water Pollution Control Act, Amendments of 1972 (33 U.S.C.
			 1367).
				(6)Section 23(a)(1)
			 through (3) of the Toxic Substances Control Act (15 U.S.C. 2622).
				(7)Section 7001 of the
			 Solid Waste Disposal Act of 1976 (42 U.S.C. 6971).
				(8)Section 322 of the
			 Clean Air Act, amendments of 1977 (42 U.S.C. 7622).
				(9)Section 10 of the
			 Comprehensive Environmental Response, Compensation, and Liability Act of 1980
			 (42 U.S.C. 9610).
				(10)Section 211 of
			 the Energy Reorganization Act of 1978 (42 U.S.C. 5851).
				(11)Section 806 of
			 the Sarbanes-Oxley Act of 2002 (18 U.S.C. 1514A).
				(12)Section 1413 of the Implementing
			 Recommendations of the 9/11 Commission Act of 2007 (P.L. 110–53).
				203.Duties, Powers
			 and functions
				(a)Subpoenas,
			 evidence, and testimonyIn
			 carrying out its duties under title I of this Act or under any of the
			 provisions of law referred to by section 202, the Administrator may issue
			 subpoenas requiring the deposition of or the attendance and testimony of
			 witnesses and the production of any evidence, including any books, papers, or
			 documents, relating to any matter under investigation by the Commission, or
			 required in connection with a hearing.
				(b)RulesThe Secretary is authorized to prescribe
			 such rules as are necessary for the orderly transaction of the proceedings of
			 the Office and for the implementation of the programs of the Office.
				(c)Effective
			 dateThe Administrator shall begin to carry out the duties and
			 exercise the powers set forth in this title on the date that is 1 year after
			 the date of enactment of this Act, or such earlier date as the Secretary may
			 determine that the Office is sufficiently established, staffed, and
			 funded.
				(d)Annual
			 reportsThe Administrator
			 shall annually transmit a report to Congress detailing the activities of the
			 Office during the previous year, including information relating to the number
			 and nature of complaints filed, the number of merit and non-merit cases, the
			 number of such complaints disposed of without investigation due to specific
			 procedural issues, investigations conducted, orders issued, and statistics
			 related to settlements . In addition, the Administrator shall annually make
			 available the full text of all settlements approved by the Office, following
			 the elimination of all personal identifying information about the claimant, the
			 employer, and any other party, and no settlement approved by the Office may
			 prohibit disclosure in such a manner.
				(e)Study on
			 intimidation of whistleblowersNot later than 6 months after the effective
			 date of this title, the Administrator shall request the National Academies to
			 conduct a study of intimidation faced by those in the private sector who blow
			 the whistle on violations of law or accepted standards of practice established
			 by public bodies. The study shall consider the role played by a belief that
			 whistleblowing will not make any difference, fear of retaliation, cultural
			 factors, distrust of the government, lack of information or misinformation
			 about employee rights, deficiencies in such rights or in the practical ability
			 to seek relief for violation thereof, and such other factors as may be
			 relevant. The study shall include recommendations for addressing such issues.
			 The Administrator shall transmit the study, including any further
			 recommendations of the Administrator, to Congress not later than 90 days after
			 the receipt of the study.
				IIICONFORMING
			 AMENDMENTS 
			301.Occupational
			 Safety and Health ActSection
			 11(c) of the Occupational Safety and Health Act (29 U.S.C. 660(c)) is
			 amended—
				(1)by striking the
			 period at the end of paragraph (1) and inserting the following: ,
			 including reporting any injury, illness, or unsafe condition to the employer,
			 agent of the employer, safety and health committee involved, or employee safety
			 and health representative involved. No person shall discharge or in any manner
			 discriminate against an employee for refusing to perform the employee’s duties
			 if the employee has a reasonable apprehension that performing such duties would
			 result in serious injury to, or serious impairment of the health of, the
			 employee or other employees. The circumstances causing the employee’s
			 apprehension of serious injury or serious impairment of health shall be of such
			 a nature that a reasonable person, under the circumstances confronting the
			 employee, would conclude that there is a bona fide danger of a serious injury,
			 or serious impairment of health, resulting from the circumstances. In order to
			 qualify for protection under this paragraph, the employee, when practicable,
			 shall have sought from the employee’s employer, and have been unable to obtain,
			 a correction of the circumstances causing the refusal to perform the employee’s
			 duties.; and
				(2)by striking
			 paragraphs (2) and (3), and inserting the following:
					
						(2)Any employee who believes that he or she
				has been discharged or otherwise discriminated against by any person in
				violation of this subsection may file a complaint with the Secretary of Labor,
				or bring a civil action at law or equity in Federal court. The Secretary shall
				receive, process, investigate, and attempt to resolve and remedy complaints of
				violations of paragraph (1) in the same manner that the Secretary receives,
				processes, investigates, and attempts to resolve and remedy complaints of
				violations of section 102(a) of the Whistleblower Protection Streamlining Act
				of 2007. A civil action brought under this subsection shall be governed under
				the rules and procedures set forth in section 103 of such
				Act.
						.
				302.Federal Mine
			 Safety and Health ActSection
			 105(c) of the Federal Mine Safety and Health Act of 1977 ( 30 U.S.C. 815(c)) is
			 amended—
				(1)in paragraph
			 (1)—
					(A)by inserting
			 or an injury or illness in a coal or other mine or that may be
			 associated with mine employment, after of an alleged danger or
			 safety or health violation in a coal or other mine,; and
					(B)by adding at the
			 end the following: No miner shall be required to work under conditions
			 he has reasonable grounds to believe to be abnormally and immediately dangerous
			 to himself beyond the normal hazards inherent in the operation which could
			 reasonably be expected to cause death of serious physical harm before such
			 condition or practice can be abated.;
					(2)in paragraph (2),
			 by inserting after the fifth sentence the following: No investigation or
			 hearing authorized by this paragraph may be stayed to await resolution of a
			 related grievance proceeding.; and
				(3)by adding at the end the following:
					
						(4)In lieu of initiating an action pursuant to
				paragraph (2), or if a complaint under paragraph (2) is not decided within 180
				days, any miner or applicant for employment or representative of miners who
				believes that he has been discharged, interfered with, or otherwise
				discriminated against by any person in violation of this subsection may bring
				an action at law or equity in the appropriate district court of the United
				States. Such civil action shall be governed under the rules and procedures set
				forth in section 103 of the Whistleblower Protection Streamlining Act of
				2007.
						.
				
